Citation Nr: 0914913	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for vertigo, to include 
as secondary to herbicide exposure and service connected 
coronary artery disease.  

3.  Entitlement to adenocarcinoma of the prostate, status 
post radical prostatectomy and pelvic lymphadenectomy, to 
include as secondary to herbicide exposure.  

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to adenocarcinoma of the 
prostate, exposure to herbicides, and service connected 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In May 2008, the Board remanded the matter of entitlement to 
service connection for sleep apnea to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. to afford the 
Veteran an examination and obtain a medical opinion.  The 
action specified in the May 2008 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2008 remand, the Board also deferred a decision on 
the issues of entitlement to service connection for vertigo, 
entitlement to service connection for adenocarcinoma of the 
prostate, and entitlement to service connection for erectile 
dysfunction consistent with an order of the United States 
Court of Appeals for Veterans Claims (Court) in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which 
stayed VA's adjudication of all cases potentially impacted by 
Haas v. Nicholson, 20 Vet. App. 257 (2006) until such time as 
the Federal Circuit rendered a decision in the pending appeal 
of the case.  As the Federal Circuit issued its decision in 
May 2008, those issues can now be addressed.  

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have onset during his 
active service and was not caused or aggravated by his active 
service.  

2.  The Veteran's vertigo is a symptom of his service 
connected coronary artery disease, and is contemplated under 
the rating criteria for that disability. 

3.  While the Veteran served in the coastal waters of the 
Republic of Vietnam, he did not serve within the land borders 
of the country.  

4.  The Veteran's prostate cancer did not have onset in 
service and is not etiologically related to his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for entitlement to service connection for 
vertigo have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).  

3.  The criteria for entitlement to service connection for 
adenocarcinoma of the prostate, status post radical 
prostatectomy and pelvic lymphadenectomy have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, certain medical conditions, including 
prostate cancer shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of the disability during service. 38 C.F.R. § 
3.309(e).  A veteran, who during active military, naval, or 
air service, served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).

Finally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the 
result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2008).  Similarly, any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

The Veteran is seeking entitlement to service connection for 
a sleep apnea disability, vertigo, prostate cancer, and 
erectile dysfunction.  

Sleep Apnea

The Veteran's service treatment records do not reflect any 
relevant complaints or treatment, with the possible exception 
of the report of a history of asthma in January 1981 and 
April 1984, and frequent treatment for upper respiratory 
infections.  Additionally, in a March 1982 Report of Medical 
History, the Veteran complained of frequent trouble sleeping.  
However, he attributed his sleep problems to external 
factors, such as having a 17 month old child at home, and 
there are no other complaints of sleep disturbance in his 
service treatment records.

Post-service medical records are also absent any complaints 
of sleep problems or a diagnosis of sleep apnea until April 
2005, when the Veteran underwent a sleep study at the Florida 
Centers of Sleep Medicine.  

However, the Veteran asserts that his sleep apnea had onset 
during his active service.  In support of his claim, the 
Veteran has submitted a June 2005 statement from a fellow 
service member, J.K., who stated that he served with the 
Veteran onboard ships in 1977 and 1978, and noticed that on 
many occasions the Veteran would snore with a few seconds of 
interrupted breathing.  The record also includes a statement 
from the Veteran's spouse, A.P., noting her observation of 
the same symptoms since 1975, as well as the Veteran's own 
statements asserting that he suffered with these kinds of 
symptoms during and following active service. 

In August 2008, the Veteran was afforded a VA examination.  
At the examination, the Veteran complained of snoring, sleep 
disruption, decreased concentration, and lack of stamina 
associated with his sleep apnea.  However, he denied a 
history of hospitalization or surgery, lung or chest trauma, 
respiratory system neoplasm, pulmonary embolism, respiratory 
failure, cough, fever, hemoptysis, night sweats, orthopnea, 
paroxysmal nocturnal dyspnea, shortness of breath, swelling, 
weight change, or non-angina chest pain.  On examination, 
there were no signs of benign or malignant neoplasm, venous 
congestion, or respiratory abnormalities.  Heart sounds and 
chest expansion were normal.  The Veteran was diagnosed with 
obstructive sleep apnea which requires the use of a CPAP 
machine nightly.  A VA doctor concluded that it was less 
likely than not (less than fifty percent) that the Veteran's 
current sleep apnea was caused by or a result of his active 
service.  She noted that service treatment records are 
negative for any complaints, treatment, or diagnosis of sleep 
apnea and there is no objective evidence of sleep apnea until 
April 2005 when the Veteran underwent a sleep study and was 
diagnosed with "mild sleep apnea."  She stated that she 
relied on a review of the medical record and medical 
literature, as well as her clinical experience, in rendering 
her opinion.  The Board finds this medical opinion to be 
highly probative evidence against the Veteran's claim.  

While the Veteran clearly suffers from a current sleep apnea 
disability, the only evidence to establish that the Veteran's 
sleep apnea had its onset during his active service is the 
Veteran's claim that he experienced sleep disturbances in 
service and reports from his spouse and a former colleague 
that he snored during service and would occasionally seem to 
stop breathing.  Service treatment records, as well as the 
post-service medical record indicate a problem that began 
approximately twenty years after service, providing what the 
Board finds to be evidence against this claim. 

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the significant period of time between the Veteran's military 
service and his initial claim for service connection, or an 
indication of sleep apnea for many years after service, the 
Board must find that such facts provide evidence against this 
claim.  Even assuming that the Veteran is correct when he 
asserts in a January 2006 statement that sleep apnea was not 
a recognized medical disorder until the mid 1980's, that 
still does not account for the fact that the Veteran failed 
to seek any medical treatment for a sleep disorder until 
April 2005.  

The Board has also considered the Veteran's statements that 
during service he had difficulty sleeping due to changes in 
pressure when he served on a submarine and to the noise from 
planes landing when he served on an aircraft carrier.  While 
the Board has no trouble believing that the sleeping 
conditions the Veteran encountered while deployed where less 
than ideal, it is unclear how sleep disturbances caused by 
external factors are evidence of a medical disorder in 
service.  While the symptoms of a poor nights sleep may be 
the same regardless of the cause, for purposes of VA 
compensation, there is a significant difference between not 
being able to sleep well because of noise and not being able 
to sleep due to a diagnosed sleep disorder.  

Finally, the Board has considered the June 2005 statements 
from A.P. and J.K..  It is recognized that the statements 
relate to observable symptoms and thus constitute competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, given that the statements address the Veteran's 
symptoms dating back to the distant past, their reliability 
is somewhat diminished.  Thus, the Board finds that the 
August 2008 medical opinion that the Veteran's sleep apnea is 
not etiologically related to his military service has greater 
probative value than these statements which were prepared 
many years after the events described.  

Based on all the above evidence, the Board finds that 
entitlement to service connection for sleep apnea is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).



Prostate Cancer

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain medical conditions, including prostate 
cancer shall be service connected, if the requirements of 38 
C.F.R. § 3.307(a) are met, even if there is no record of the 
disability during service.  38 C.F.R. § 3.309(e).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This 
interpretation of "service in the Republic of Vietnam" has 
been upheld by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (cert. denied Haas v. Peake, 77 U.S.L.W. 
3267 (U.S. January 21, 2009) (No. 08-525)).  In Haas, the 
Federal Circuit held that "the agency's requirement that a 
claimant have been present within the land borders of Vietnam 
at some point in the course of his duty constitutes a 
permissible interpretation of the statute and its 
implementing regulation."  Id. at 1172.

Hence, the of presumption of service connection based on 
exposure to Agent Orange during service in the Republic of 
Vietnam applies only to those cases where the veteran was 
present within the land borders of the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.

In the instant case, the Veteran served with the U.S. Navy 
from July 1963 to July 1984.  In a February 2003 statement, 
he stated that he served aboard the U.S.S. Medregal (SS-480) 
from 1964 to 1968 and on the U.S.S. Pomfret (SS-390) from 
1970 to 1971, and was deployed to the coastal waters of 
Vietnam.  He reported that he was "within a 3-12 mile radius 
off the shore."  He also asserts that he was "assigned in-
country in Vietnam."

Service treatment records show service during the Vietnam Era 
on the Medregal and the Pomfret, as well another submarine, 
the U.S.S. Grayback.  Of record is a response, dated in 
December 2002, from the Records Management Center which 
states that there was not enough evidence in the Veteran's 
service personnel records to determine whether or not the 
Veteran served within the land borders of Vietnam, but that 
the U.S.S. Medregal was in the official waters of Vietnam on 
multiple occasions during the period the Veteran served on 
the vessel.  

A July 2003 Report of Contact indicates that the RO contacted 
the Naval Historical Center and was told that it was "highly 
unlikely" that the submarines the Veteran served on actually 
docked in Vietnam or that any of the crew went ashore.

Although the Veteran has made statements that suggest he was 
within the land borders of Vietnam, such as his statement in 
his August 2004 substantive appeal that that "[his] unit was 
assigned to fight in Vietnam," there is no evidence in his 
service treatment records or service personnel records that 
can confirm this and it appears from more specific statements 
from the Veteran such as his February 2003 statement that the 
submarine he served on was "within a 3-12 mile radius off 
the shore" that the Veteran may be confusing service in the 
territorial waters off Vietnam with service in -country.  

Because there is no evidence of service in the Republic of 
Vietnam, service connection cannot be presumed based on 
exposure to herbicide agents during service in the Republic 
of Vietnam.  However, as with any service connection claim, 
service connection could be established based on proof of 
actual causation of the Veteran's disability by an event, 
injury or disease during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Here, there is no evidence of record indicating that the 
Veteran suffered from prostate cancer or any other prostate 
condition during service or for many years after service.  
Treatment records from Dr. P.C. are of record for the period 
from 1998 to 2002 and indicate that the Veteran's prostate 
was being carefully monitored as far back as 1992.  However, 
the Veteran was not diagnosed with prostate cancer until 
early 2001 and underwent a radical prostatectomy in April 
2001, indicating a problem that began many years after 
service.  Nor is there any indication that the Veteran's 
prostate cancer is etiologically related to his service.  The 
records make no reference to the Veteran's service or to 
exposure to herbicide agents.

The post-service medical record, as a whole, provides 
evidence against this claim, indicating a problem that began 
many years after service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Moreover, the Veteran has not asserted a 
continuity of symptomatology dating back to service.  

In summary, all evidence is against a finding that the 
Veteran's adenocarcinoma of the prostate had onset during 
service or within one year of separation from service. There 
is no competent evidence of record that the Veteran's 
prostate cancer was related to his service, or any indication 
of a connection with service, to include exposure to an 
herbicide agent during service.  Because the Veteran had no 
established service in the Republic of Vietnam, but only in 
the waters outside the land borders of the Republic of 
Vietnam, service connection cannot be presumed as due to 
exposure to an herbicide agent during service.  Hence, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Vertigo

Other than isolated complaints of dizziness in January 1984 
and vertigo in February 1969, there is no evidence that the 
Veteran had a problem with vertigo, or any other chronic 
disability manifested by dizziness in service.  At separation 
from service in 1984, he denied a history of dizziness or 
fainting.  The Veteran appears to claim in his August 2004 
substantive appeal that his vertigo was caused secondary to 
both Agent Orange exposure and to his service connected 
coronary heart disease.

As discussed above, there is no evidence that the Veteran 
serviced within the land borders of Vietnam, only within the 
country's territorial waters.  Accordingly, service 
connection on a presumptive basis due to herbicide exposure 
is not warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (cert. denied Haas v. Peake, 77 U.S.L.W. 3267 
(U.S. January 21, 2009) (No. 08-525)).  

At VA examinations in August 2003, one for ear disease and 
one for the heart, the Veteran described vertigo, nausea, and 
vomiting of approximately one to three years duration.  The 
VA examiner who conducted the ear disease examination noted 
that the duration of the Veteran's vertigo-fifteen to twenty 
minutes- was in excess of what would be expected for benign 
positional vertigo and there were no objective findings to 
correlate his vertigo with Meniere's disease.  Other than 
mild to moderate hearing loss not inconsistent with the 
Veteran's age, there were no ear abnormalities noted.  The VA 
examiner who conducted the Veteran's heart examination 
concluded that the Veteran's weakness and vertigo were due to 
poor arterial perfusion due to heart disease and were 
precipitated by strenuous activity.  

The Veteran is currently assigned a 100 percent disability 
rating under Diagnostic Code 7005 for coronary artery disease 
with hypertension.  Under that diagnostic code, dizziness is 
a factor for consideration in rating the severity of the 
coronary artery disease.  As the medical evidence of record 
suggests that any vertigo the Veteran experiences is a 
symptom of an already service-connected disability, no 
separate disability rating for vertigo is warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).




The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim until after the initial 
rating decisions, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January 2005 and May 2005 that informed him 
of what evidence was required to substantiate his claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  Additionally, in April 2006, the Veteran was 
informed of how VA assigns disability ratings and effective 
dates.  

However, the January 2005 notice was not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the January 2005 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2005, after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records 
and private treatment records.  The Veteran was also afforded 
a number of VA examinations.   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for adenocarcinoma of the 
prostate is denied.

Entitlement to service connection for vertigo is denied. 




REMAND

The Veteran is also seeking entitlement to service connection 
for erectile dysfunction.  According to the Veteran's August 
2004 substantive appeal, it appears he is asserting both that 
his erectile dysfunction is secondary to Agent Orange 
exposure and that it is secondary to his service connected 
coronary artery disease.  

Records from the Veteran's urologist, Dr. P.C., document 
complaints of erectile problems following the Veteran's 
prostatectomy in April 2001.  However, the Board can find no 
further complaints of or treatment for erectile dysfunction 
since then, including at a comprehensive physical examination 
provided the Veteran in December 2004 when he sought to 
establish VA Primary Care.  Thus, the Board is not sure 
whether the Veteran currently suffers from erectile 
dysfunction.  Accordingly, a remand is necessary to afford 
the Veteran an examination to determine if the Veteran 
currently suffers from erectile dysfunction and if so, 
whether it is at least as likely as not (fifty percent or 
greater) related to the Veteran's active service, to include 
as secondary to the Veteran's service-connected coronary 
artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
medical examination to determine whether 
he currently suffers from erectile 
dysfunction.  The examiner should note any 
functional impairment caused by the 
Veteran's disability and should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's erectile dysfunction (if 
any) was caused or aggravated by his 
active service, or was caused or 
aggravated by any service-connected 
disability, including but not limited to 
his coronary artery disease with 
hypertension.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


